         Case 1:19-cv-01278-RBW Document 38 Filed 11/12/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

                    DEFENDANT’S RESPONSE TO COURT ORDER

       On October 3, 2019, the Court directed the Department of Justice to

       indicate to the Court the following: (1) the number of individuals in each of the
       several components of the Department processing documents responsive to
       requests made pursuant to the FOIA; (2) the total number of cases brought pursuant
       to the FOIA against the Department pending before other members of this Court
       and other federal district courts that are also being processed by the components of
       the Department that are also processing the FOIA requests made by the plaintiffs
       in the above-captioned matters; and (3) the steps, if any, taken by the Department
       to request additional funding from Congress for the purpose of hiring additional
       personnel to assist in the processing of documents responsive to FOIA requests.

Order, Dkt. 33. Defendant respectfully submits the attached declarations from David Hardy, the

Section Chief of the Federal Bureau of Investigation’s Record/Information Dissemination Section,
         Case 1:19-cv-01278-RBW Document 38 Filed 11/12/19 Page 2 of 2



and Vanessa Brinkmann, Senior Counsel in the Department of Justice’s Office of Information

Policy, in response to the Court’s inquiries.



Dated: November 12, 2019                        Respectfully submitted,

                                                HASHIM MOOPPAN
                                                Deputy Assistant Attorney General
                                                Civil Division

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director
                                                Federal Programs Branch

                                                /s/ Courtney D. Enlow
                                                COURTNEY D. ENLOW (N.C. Bar No. 46578)
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, N.W.
                                                Room 12102
                                                Washington, D.C. 20005
                                                Tel: (202) 616-8467
                                                Email: courtney.d.enlow@usdoj.gov

                                                Counsel for Defendant




                                                   2
